DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 2, 10, 18 and 19, the prior art of record does not disclose or render obvious a first projected image on a screen; displaying, via a second projector, a second projected image on the screen, thereby defining an overlap region whereby the first projected image and the second projected image overlap on the screen; selecting a first plurality of correspondences corresponding to the first projector and selecting a second plurality of correspondences corresponding to the second projector such that the each of the first plurality of correspondences overlap with and correspond to a respective one of the second plurality of correspondences, the first plurality of correspondences being distinct from the first projected image and the second projected image and the second plurality of correspondences being distinct from the first projected image and the second projected image; determining a first mapping from the first projector to the second projector using the first plurality of correspondences and the second plurality of correspondences, thereby defining a common coordinate system among the first projector and the second projector; selecting a third plurality of correspondences corresponding to points on the screen, at least one of the third 
The closest prior art of record discloses, Chang, discloses a method for calibrating one or more projector comprising the steps of: a. selecting correspondences in at least one of (i) at least one overlap region of images generated on a surface defining a screen by two or more projectors (see the overlap region defined by 22 and 20 in fig.1 and projectors 12 and 14) and (ii) an overlap region of the screen of separate components of at least one projector; b. finding a mapping to a common coordinate system across all of at least one of (i) the two more projectors (see the reference coordinate system of fig.2) and (ii) the separate components using the selected correspondences; and c. finding a mapping from input imagery to the common coordinate system and thereby to the screen (see 18, 12, and 14 in fig.1 and para.[0052]: “generalized correspondence mapping may be further reduced in size by fitting the point-to-point correspondence mapping to a model of the scene 24.”).
Chang does not disclose determining a first mapping from the first projector to the second projector using the first plurality of correspondences and the second plurality of correspondences, thereby defining a common coordinate system among the first projector and the second projector; selecting a third plurality of correspondences corresponding to points on the screen, at least one of the third plurality of correspondences corresponding to at least one of: a boundary point; a curve; a corner; 
Claims 2-9 and 11-17 are allowed as they each depend from an allowed claim
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Examiner, Art Unit 2882